Citation Nr: 0030344	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  96-03 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a 
chipped collar bone.

2.  Entitlement to service connection for residuals of a 
dislocated left elbow.

3.  Entitlement to an initial evaluation in excess of 10 
percent for postoperative (inferior capsular shift) right 
shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from January 1992 to July 
1994.

In a January 1995 rating action the RO denied service 
connection for residuals of a broken collarbone, now 
characterized as a chipped collarbone, and dislocated left 
elbow.  The RO granted service connection for residuals of a 
dislocated right shoulder disability and residuals of a neck 
disability.  Each disability was assigned a noncompensable 
rating.  Entitlement to a compensable rating under the 
provisions of 38 C.F.R. § 3.324 was also denied.  (Because 
the veteran is now in receipt of a 10 percent rating this 
matter has been rendered moot.)  In February 1995, the RO 
received notice of disagreement (NOD).  In the letter the 
veteran stated that he totally disagreed with the findings of 
his case and then specifically disagreed with the zero 
percent rating assigned for the right shoulder disability.  
In March 1995 the RO issued a statement of the case (SOC) 
only addressing the evaluation for the right shoulder 
disability.  By a letter received in October 1995, the 
veteran indicated disagreement with the denial of service 
connection for a chipped collarbone and dislocated left 
elbow.  The RO received the substantive appeal for the right 
shoulder claim in January 1996.  

In the February 1996 VA Form 646, the veteran's 
representative indicated that the veteran expressed 
disagreement with the whole rating decision of January 1995, 
but VA only addressed the evaluation for the right shoulder 
disability.  He requested that VA assist the veteran in 
identifying the proper issues on appeal and issue to him a 
supplemental statement of the case (SSOC).  Upon review of 
the above-discussed procedural development, the Board of 
Veterans' Appeals (Board) notes 

that the claim of entitlement to an initial rating in excess 
of 10 percent for postoperative (inferior capsular shift) 
right shoulder impingement syndrome has been properly 
developed for appellate review.  Additionally, because the 
veteran filed a timely NOD for the denials of service 
connection for residuals of a chipped collarbone disorder and 
residuals of a dislocated left elbow disorder, these matters 
will be addressed further below.  

Finally, because there is no correspondence of record 
specifically indicating that the veteran wished to appeal the 
noncompensable evaluation assigned for the residuals of a 
scar of the neck disability, no additional action for this 
matter is warranted.  Where the agency of original 
jurisdiction gave notice that determinations were made on 
several issues at the same time, the specific determinations 
with which the claimant disagrees must be identified.  
38 C.F.R. § 20.201 (1999).  With respect to the zero 
evaluation for the veteran's scar of the neck, he has not 
specifically express such disagreement.  

On substantive appeal, VA Form 9, the veteran checked the box 
indicating that he desired to appear at a travel board 
hearing.  In May 1999 and September 2000, the RO scheduled 
the veteran for a hearing before a traveling member of the 
Board; the veteran did not report for such hearings.  In May 
1999 and June 1999, the veteran requested to appear at a 
hearing before a hearing officer at the RO in Saint Louis, 
Indianapolis.  The hearing was held in August 1999.  Given 
the foregoing, the Board finds that the veteran's request for 
a hearing has been satisfied.  

REMAND

As noted above, in October 1995, the veteran disagreed with 
the RO's January 1995 denials of service connection for 
residuals of a chipped collarbone disorder and residuals of a 
dislocated left elbow disorder.  Thus, the matters are 
remanded for the issuance of a SOC.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (1998); Manlincon v. West, 12 Vet. App. 238 
(1999); Garlejo v. Brown, 10 Vet. App. 229 (1997); Suttman v. 
Brown, 5 Vet. App. 127 (1993).

Regarding an increased rating for postoperative (inferior 
capsular shift) right shoulder impingement syndrome, at the 
hearing held in August 1999, the veteran testified that his 
disability had worsened since the last VA examination was 
conducted in 1997.  Hearing Transcript (T.) at p. 7.  He also 
testified he had aches, soreness, popping, and snapping of 
the shoulder.  He could not perform overhead work either.  T. 
at pp. 4-5.  Because the last VA examination was conducted in 
May 1997, the Board is of the opinion that in order to 
adequately evaluate the current severity of the veteran's 
service-connected right shoulder disability, a thorough and 
contemporaneous VA examination is needed.  38 C.F.R. § 4.2 
(1999); Green v. Derwinski, 1 Vet. App. 121 (1991); see also 
Spurgeon v. Brown, 10 Vet. App. 194, 196-97 (1997); DeLuca v. 
Brown, 8 Vet. App. 202, 207 (1995). 

It is noted that in the August 1999 supplemental statement of 
the case (SSOC), the adjudicator indicated that a future 
review examination was scheduled to evaluate improvement of 
the right shoulder disability.  If accomplished, the report 
is not of record.  Also, at his RO hearing in August 1999, 
the veteran testified that x-rays of the right shoulder were 
taken at a recent visit to the emergency room.  No clinical 
notations or laboratory findings associated with this 
emergency room visit are of record.  Thus, additional 
development in this regard is warranted.

To ensure that the veteran's due process rights are not 
violated and that the duty to assist has been fulfilled, the 
case is remanded to the RO for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should readjudicate the issues 
of entitlement to service connection for 
residuals of a chipped collarbone 
disorder and residuals of a dislocated 
left elbow disorder with consideration of 
the RO hearing testimony in August 1999.  
If the claims remain in a denied status, 
the RO should issue a SOC to the veteran 
and his representative and advise them of 
the applicable time in which a 
substantive appeal may be filed.  
Thereafter, if an appeal has been 
perfected as to either issue, such should 
be returned to the Board.

3.  The veteran should be asked to 
identify all sources of medical treatment 
for his right shoulder disability since 
July 2, 1994, including treatment 
received in an emergency room visit.  
After obtaining any necessary 
authorization, the RO should obtain 
reports of medical treatment, not already 
of record, by all identified providers.

4.  If accomplished, the RO should obtain 
a copy of the VA examination report 
referenced in the August 1999 SSOC and 
incorporate it into the veteran's claims 
folder.  If a contemporaneous VA 
examination has not been conducted, the 
RO should schedule the veteran for the 
appropriate examination to determine the 
severity of the service-connected right 
shoulder disability.  

On examination, all findings should be 
recorded in detail, including range of 
motion of the right shoulder recorded in 
degrees, and all indicated studies should 
be conducted.  The examination report 
should include a full description of the 
veteran's symptoms and clinical findings.  
The examiner should comment on the 
veteran's complaints of pain, swelling, 
popping, etc., and should provide an 
opinion regarding the degree to which the 
symptoms claimed by the veteran could 
limit functional ability, including 
during any flare-ups or when the joint is 
used repeatedly over a period of time.  
The examiner should also determine 
whether any weakened movement, excess 
fatigability or incoordination is present 
and if so, its impact on the range of 
motion.  In particular, the examiner 
should address the level of functional 
impairment as it affects the veteran's 
industrial adaptability.  

5.  The veteran should be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report.  38 C.F.R. § 3.655.  
If he fails to appear for the 
examination, this fact should be noted in 
the claims folder and a copy of the 
examination notification or refusal to 
report notice, whichever is applicable, 
should be obtained by the RO and 
associated with the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that the 
requested development has been completed 
in full.  If the examination report does 
not include fully detailed descriptions 
of pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  Following completion of the requested 
development, the RO should readjudicate 
the issue of entitlement to an initial 
rating in excess of 10 percent for 
postoperative (inferior capsular shift) 
right shoulder impingement syndrome, with 
consideration of all applicable 
regulations.  If action remains adverse 
to the veteran, he should be furnished a 
SSOC and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The purpose of the REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.




		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


